Title: To James Madison from Benjamin Howard, 11 February 1809
From: Howard, Benjamin
To: Madison, James



Sir
Washington Feby. 11th. 1809.

The Confidence we have in the Fitness of Mr. Nathaniel Pope of Upper Louisiana to fill the Office of Secretary in the newly created Territory of Illinois induces us to propose him to you for that Appointment.  Mr. Pope has resided for some years at St. Geneviève, within a few Miles of Kaskaskia the Seat of Government of the new Territory; he has been well educated, and his Character stands fair & honorable.  We have every Reason to believe that he is popular in the Territory and that he would be acceptable to the People thereof.  We have a personal Knowledge of Mr. Pope and one of us a Particular Acquaintance with him, which authorizes in our Opinion, the Representation, we have made respecting him.  We have the Honor to be Sir your mo. obt. Servts.

B: Thruston
Benja. Howard

